DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 14-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: in the parent application 16/262,734, Applicant previously elected the apparatus then filed this divisional application to pursue the method claims that were restricted out. Now Applicant introduces new claims directed to the apparatus that was previously selected in said parent application. Applicant by pursuing the method claims in this application elected by original presentation to pursue said method claims herein.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Edwards doesn’t teach communication “over the at least partially wireless network.” However, Edwards expressly states that wireless networks can be used with the device found in Col. 15, lines 15-17, “computing systems including client and server computing systems, and networks (e.g. cellular, packet switched) well as other communications channels.” Further highlighted by the fact smartphones may be implemented to send instructions to the computer processing component of the device; such devices inherently use wireless networks to send and receive signals.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (US Patent No. 9,931,425).
Re: Claim 1, Edwards discloses the claimed invention including a method of remotely controlling a computer processing (108a, 140, 716) component of a wax heating apparatus (Col. 20, lines 59-64, heated wax) to perform operations (Col. 22, lines 66-67, computer performing operations) comprising: establishing a communication link to a computer processing component of a depilatory wax heating apparatus with a controller device configured to send instructions to the computer processing component of a depilatory wax heating apparatus over an at least partially wireless network (Col. 3, lines 25-30, controller device wirelessly communicates with computer processing component, inherently communicating wirelessly requires a wireless network; Col. 15, lines 15-17, “computing systems including client and server computing systems, and networks (e.g. cellular, packet switched) well as other communications channels): sending instructions to the computer processing component of a depilatory wax heating apparatus over the at least partially wireless network (Col. 7, lines 13-18, controller device wirelessly communicates with computer processing component): configuring the one or more first parameters, one or more second parameters, and one or more third parameters stored by the computer processing component using the controller device (Col. 7, lines 13-18, smart phone communicates with comp processing component view a receive): comprising:
instructing the computer processing component of a depilatory wax heating apparatus to determine when to activate based on one or more first parameters (Col. 24, lines 24-30, responds to a parameter);
instructing the computer processing component of a depilatory wax heating apparatus to turn on a heating element (146) based on a determination of when to activate (Col. 24, lines 24-30, activates heating element);
instructing the computer processing component of a depilatory wax heating apparatus to control temperature of the heating element based on one or more second parameters (Col. 35, lines 30-52, based on material detect the temperature of the heating element is increased or decreased); and
instructing the computer processing component of a depilatory wax heating apparatus to deactivate the heating element based on one or more third parameters (Col. 35, lines 30-52, deactivating based off an end time or event).
Re: Claim 3, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on a timer (Col. 3, lines 64-67, timed activation).
Re: Claim 4, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on a program schedule (Col. 22 & 23, lines 66-67 & 1-6, controller operates the device based on a program schedule).
Re: Claim 5, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on detection of a person within a specified distance from the apparatus (Col. 24, lines 24-30, touch sensor for a proximate distance to the device).
Re: Claim 6, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on detection of a specified brightness of light (Col. 24, lines 55-66, image sensor detects light, inherently capable of detecting a specified brightness).
Re: Claim 7, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on motion detection from a motion sensor (Col. 24, lines 31-40, motion sensor).
Re: Claim 8, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on detection of a programmed sound volume or pattern (Col. 39, lines 1-11, heartbeat sound pattern for activation and deactivation, and intensity).
Re: Claim 10, Edwards discloses the claimed invention including communicating with a mobile device application to receive the one or more first parameters, the one or more second parameters, or the one or more third parameters for controlling the heating element (Col. 18, lines 15-35, Col. 24, lines 48-54, receives one or more parameters from mobile).
Re: Claim 11, Edwards discloses the claimed invention including communicating with a mobile device to receive a program schedule for controlling the heating element, the program schedule being specified on an application of the mobile device (Col. 24, lines 48-54, mobile devices send a program schedule from the device application).
Re: Claim 12, Edwards discloses the claimed invention including communicating with a mobile device to receive a program schedule for controlling the heating element, the program schedule being determined based on specified business hours (Col. 35, lines 34-45, any specified business hours may implement into the program schedule).
Re: Claim 13, Edwards discloses the claimed invention including communicating with a mobile device to receive a program schedule for controlling the heating element, the program schedule being determined based on specified business hours and specifying activation at a specified time prior to opening of the specified business hours (Col. 3, lines 50-60, Col. 35, lines 34-45, any specified time schedule may be implemented).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Patent No. 9,931,425) as applied to claim 1 above, and further in view of Alexander (US 2015/0245723 A1).
Re: Claim 2, Edwards discloses the claimed invention including a communication link (Col. 15, lines 15-17, “computing systems including client and server computing systems, and networks (e.g. cellular, packet switched) well as other communications channels) except for detecting liquid level. However, Alexander discloses a heating device including detecting when the amount of wax in a receptacle is low; and automatically transmitting a restock request via the communication link in response to detection that an amount of wax is low (Para. 440, transmitting a low-level signal to mobile device for restocking).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include low level detection for restock as taught by Alexander, since such a modification allows the user to maintain the device in a ready state for use without accidentally trying to use an empty product which may cause further malfunction or defect due to heating an empty stock of material.
Re: Claim 9, Edwards discloses the claimed invention including communicating with a mobile device application to transmit information for display (Edwards: Col. 5, lines 56-62, Col. 6, lines 1-3, transmits information to be displayed) except for level of wax in a receptacle. However, in view of Alexander as recited in the rejection of claim 2 above, the level of material remaining is transmitted to be displayed on a mobile (Alexander: Para. 440, transmits material level to be displayed)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754